NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          DEC 23 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 11-10074

               Plaintiff - Appellee,             D.C. No. 2:10-cr-01360-PGR

  v.
                                                 MEMORANDUM *
JOSE GASPAR-CEBALLOS, a.k.a. Jose
Alfredo Gaspar-Ceballos,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Paul G. Rosenblatt, District Judge, Presiding

                           Submitted December 19,2 011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Jose Gaspar-Ceballos appeals from his guilty-plea conviction and 37-month

sentence imposed for reentry of removed alien, in violation of 8 U.S.C. § 1326.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Gaspar-Ceballos’s counsel


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
has filed a brief stating there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Gaspar-Ceballos’s pro se motion for appointment of counsel is denied.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                        11-10074